SULLIYAN, J.
This is an appeal from a judgment of the district court of Lincoln county enjoining the defendant, August Ackerman, from obstructing and interfering with a lateral irrigation ditch which the plaintiff, William L. Park, constructed upon what he claims to be a part of his own land. The pleadings present no question of adverse occupancy. The issue, and the only issue, to be determined is whether the ditch is upon the plaintiff’s farm or upon the defendant’s lots which are located in one of the additions to the city of North Platte. After a careful reading of the record we reach the conclusion that Ackerman’s contention is really not supported by any evidence. We are also of opinion that the trial court was warranted in finding that Park was in the exclusive possession of the disputed strip at and before the commencement of the suit. Under the facts disclosed an injunction was certainly the appropriate remedy.
The judgment of the district court is clearly right and is
Affirmed.